DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 01 February 2021. 
Claims 1-14 are pending in the application. As such, claims 1-14 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01 February 2021.  These drawings have been accepted and considered by the Examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: in paragraph [0038] the last sentence suddenly ends in the middle of a thought and without punctuation, making it unclear.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) are:
 “Fourier transform unit” in claims 8, 9 and 10;
“noise analysis unit” in claims 8 and 9;
“filter coefficient storage unit” in claim 8;
“filter coefficient selection unit” in claims 8, 11, 12 and 13;
“noise floor estimation unit” in claim 9;
“noise reduction gain calculation unit” in claims 9 and 11;
“frequency determination unit” in claims 11 and 12;
“filter coefficient interpolation unit” in claim 13;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (specifically, see specification [0038]).
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 12 describe, in relevant part, “performing a frequency averaging calculation and/or a frequency shifting calculation according to the maximum frequency to obtain an adjusted maximum frequency”.  Further, the applicant’s specification, at paragraph [0023] describes, “the frequency determination unit 140 can perform the above-mentioned weighted average calculation or offset shifting processing on the maximum frequency Fmax (t0) and the minimum frequency Fmin (t0)”.  Thus, the applicant’s specification provides support for performing a frequency averaging calculation or a frequency shifting calculation to obtain an adjusted maximum frequency, but does not provide support for performing a frequency averaging calculation and a frequency shifting calculation to obtain an adjusted maximum frequency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Patent Pub. No. 2021/0020158), in view of Sun et al. (US Patent Pub. No. 2015/0215700), hereinafter Sun, in view of Matsui et al. (US Patent Pub. No. 2013/0302041), hereinafter Matsui.

Regarding claim 1, Zhou teaches an audio processing method (Zhou [0007] The adaptive filter may be used in an active noise cancellation system to generate an anti-noise signal or to model an electro-acoustic path of an audio device), 
comprising: 
converting a time-domain audio signal into a frequency-domain audio signal (Zhou [0005] the present disclosure provides an adaptive filter that includes a digital signal processor programmed to convert time domain samples of a signal that is input to an adaptive filter into frequency domain signals); 
determining a noise reduction according to the frequency-domain audio signal (Zhou [0010] The noise floor may be dynamically adjusted based on a peak magnitude among the frequency domain signals of the frequency bins. The noise floor may be employed only above a threshold frequency. The adaptive filter may be used in an active noise cancellation system to generate an anti-noise signal or to model an electro-acoustic path of an audio device); 
and configuring a time-domain filter according to time-domain filter coefficients (Zhou [0021] FIG. 1 is an example block diagram of an adaptive filter 100 that includes a frequency domain coefficient adaptation block 102 that dynamically adjusts stability control parameters (e.g., stability conditional number (SCN), noise floor (NF)) based on one or more input signals to the adaptive filter 100 in accordance with embodiments of the present disclosure. The adaptive filter 100 includes a time domain filter W(z) that receives an input signal x(n) and time domain filter coefficients 124 from the frequency domain adaptation block 102. For each time frame n, the time domain filter W(z) applies the time domain filter coefficients 124 to the input signal x(n) to produce an output signal y(n)), 
and filtering the time-domain audio signal with the time-domain filter (Zhou [0021] FIG. 1 is an example block diagram of an adaptive filter 100 that includes a frequency domain coefficient adaptation block 102 that dynamically adjusts stability control parameters (e.g., stability conditional number (SCN), noise floor (NF)) based on one or more input signals to the adaptive filter 100 in accordance with embodiments of the present disclosure. The adaptive filter 100 includes a time domain filter W(z) that receives an input signal x(n) and time domain filter coefficients 124 from the frequency domain adaptation block 102. For each time frame n, the time domain filter W(z) applies the time domain filter coefficients 124 to the input signal x(n) to produce an output signal y(n)).
Zhou teaches an audio processing method using noise reduction and time domain filter coefficients, however Zhou does not teach
determining a noise reduction “gain” according to the frequency-domain audio signal
selecting at least one set of time-domain filter coefficients from a plurality sets of predetermined time-domain filter coefficients according to the noise reduction gain; 
and configuring a time-domain filter according to “the at least one selected set of” time-domain filter coefficients.
Sun teaches
determining a noise reduction “gain” according to the frequency-domain audio signal (Sun [0002] An acoustic noise reduction system typically includes a noise estimator and a gain calculation module to determine a set of noise reduction gains that are determined, for example, on a set of frequency bands, and applied to the (noisy) input audio signal after transformation to the frequency domain and banding to the set of frequency bands to attenuate noise components).
Sun is considered to be analogous to the claimed invention because it is in the same field of signal processing of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Sun to allow for determining noise reduction gains based on frequencies. Doing so would allow for post-processing the gains to improve the quality of the output.
Zhou in view of Sun does not teach
“selecting at least one set of time-domain filter coefficients from a plurality sets of predetermined time-domain filter coefficients” according to the noise reduction gain; 
and configuring a time-domain filter according to “the at least one selected set of” time-domain filter coefficients.
Matsui teaches
selecting at least one set of time-domain filter coefficients from a plurality sets of predetermined time-domain filter coefficients (Matsui [0111] In other words, in the variation example according to the third exemplary embodiment, the plurality of time domain equalization filter coefficients are predetermined to each one or one among the first coefficient setting unit 321, the second coefficient setting unit 322, the third coefficient setting unit 323 and the fourth coefficient setting unit 324); 
the at least one selected set of time-domain filter coefficients (Matsui [0111] In other words, in the variation example according to the third exemplary embodiment, the plurality of time domain equalization filter coefficients are predetermined to each one or one among the first coefficient setting unit 321, the second coefficient setting unit 322, the third coefficient setting unit 323 and the fourth coefficient setting unit 324).
Matsui is considered to be analogous to the claimed invention because it is in the same field of digital signal processing using Fourier transforms involving filter coefficients. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou in view of Sun further in view of Matsui to allow for using predetermined time domain filter coefficients. Doing so would allow for improved sensitivity degradation by digitally correcting the signal waveform distorted by the analog waveform degradation factor.

Regarding claim 2, Zhou in view of Sun in view of Matsui teaches the audio processing method of claim 1.
Zhou teaches
wherein the step of determining the noise reduction gain according to the frequency-domain audio signal comprises: 
estimating a noise floor of the frequency-domain audio signal (Zhou [0021] FIG. 1 is an example block diagram of an adaptive filter 100 that includes a frequency domain coefficient adaptation block 102 that dynamically adjusts stability control parameters (e.g., stability conditional number (SCN), noise floor (NF)) based on one or more input signals to the adaptive filter 100 in accordance with embodiments of the present disclosure); 
and calculating the noise reduction according to the noise floor (Zhou [0010] The noise floor may be dynamically adjusted based on a peak magnitude among the frequency domain signals of the frequency bins. The noise floor may be employed only above a threshold frequency. The adaptive filter may be used in an active noise cancellation system to generate an anti-noise signal or to model an electro-acoustic path of an audio device).
Zhou teaches noise reduction, however Zhou does not teach
and calculating the noise reduction “gain”.
Sun teaches
and calculating the noise reduction “gain” (Sun [0002] An acoustic noise reduction system typically includes a noise estimator and a gain calculation module to determine a set of noise reduction gains that are determined, for example, on a set of frequency bands, and applied to the (noisy) input audio signal after transformation to the frequency domain and banding to the set of frequency bands to attenuate noise components).
Sun is considered to be analogous to the claimed invention because it is in the same field of signal processing of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Sun to allow for determining noise reduction gains. Doing so would allow for post-processing the gains to improve the quality of the output.

Regarding claim 3, Zhou in view of Sun in view of Matsui teaches the audio processing method of claim 1.
Zhou does not specifically teach, however Sun teaches 
wherein the step of converting the time-domain audio signal into the frequency-domain audio signal comprises: 
perform a short-time Fourier transform (STFT) on the time-domain audio signal to obtain the frequency-domain audio signal (Sun [0181] While in one embodiment, the short time Fourier transform (STFT) is used to obtain the frequency bands, the invention is not limited to the STFT).
Sun is considered to be analogous to the claimed invention because it is in the same field of signal processing of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Sun to allow for using short time Fourier transforms. Doing so would allow for post-processing the gains to improve the quality of the output.

Regarding claim 4, Zhou in view of Sun in view of Matsui teaches the audio processing method of claim 1.
Zhou in view of Sun in view of Matsui teaches the plurality of predetermined time domain filter coefficients and selecting one set according to the noise reduction gain, however Zhou does not teach 
wherein the step of selecting the at least one set of time-domain filter coefficients according to the noise reduction gain comprises: 
determining a maximum frequency according to a frequency allows the noise reduction gain to be greater than a predetermined threshold; 
and selecting the at least one set of time-domain filter coefficients from the plurality sets of predetermined time-domain filter coefficients “according to the maximum frequency”.
Sun teaches
determining a maximum frequency according to a frequency allows the noise reduction gain to be greater than a predetermined threshold (Sun [0052] Some embodiments include in step 313 ensuring that the gains do not fall below a predefined minimum, which may be frequency band dependent; [0056] While not included in all embodiments, in some embodiments the post-processor 121 includes a minimum gain processor 303 that carries out step 313 to ensure the gains do not fall below a predefined minimum gain value. In some embodiments, the minimum gain processor ensures minimum values in a frequency-band dependent manner); 
according to the maximum frequency (Sun [0052] Some embodiments include in step 313 ensuring that the gains do not fall below a predefined minimum, which may be frequency band dependent; [0056] While not included in all embodiments, in some embodiments the post-processor 121 includes a minimum gain processor 303 that carries out step 313 to ensure the gains do not fall below a predefined minimum gain value. In some embodiments, the minimum gain processor ensures minimum values in a frequency-band dependent manner).
Sun is considered to be analogous to the claimed invention because it is in the same field of signal processing of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou in view of Sun to allow for ensuring the gains do not fall below a minimum depending on frequency. Doing so would allow for post-processing the gains to improve the quality of the output.
Regarding claim 8, Zhou teaches an audio processing apparatus (Zhou [0007] The adaptive filter may be used in an active noise cancellation system to generate an anti-noise signal or to model an electro-acoustic path of an audio device), 
comprising: 
a Fourier transform unit (Zhou [0022] The frequency domain adaptation block 102 includes a time-to-frequency domain conversion block 104, a frequency domain coefficient update block 106, an inverse fast Fourier transform (IFFT) block 108, and an adaptation stability control block 113), 
arranged to convert a time-domain audio signal into a frequency-domain audio signal (Zhou [0005] the present disclosure provides an adaptive filter that includes a digital signal processor programmed to convert time domain samples of a signal that is input to an adaptive filter into frequency domain signals); 
a noise analysis unit, coupled to the Fourier transform unit, arranged to determine a noise reduction gain according to the frequency-domain audio signal (Zhou [0010] The noise floor may be dynamically adjusted based on a peak magnitude among the frequency domain signals of the frequency bins. The noise floor may be employed only above a threshold frequency. The adaptive filter may be used in an active noise cancellation system to generate an anti-noise signal or to model an electro-acoustic path of an audio device); 
a filter coefficient storage unit (Zhou [0041] IC 20 may also include a non-volatile memory), 
arranged to store a plurality set of time-domain filter coefficients (Zhou [0021] FIG. 1 is an example block diagram of an adaptive filter 100 that includes a frequency domain coefficient adaptation block 102 that dynamically adjusts stability control parameters (e.g., stability conditional number (SCN), noise floor (NF)) based on one or more input signals to the adaptive filter 100 in accordance with embodiments of the present disclosure. The adaptive filter 100 includes a time domain filter W(z) that receives an input signal x(n) and time domain filter coefficients 124 from the frequency domain adaptation block 102. For each time frame n, the time domain filter W(z) applies the time domain filter coefficients 124 to the input signal x(n) to produce an output signal y(n)); 
and a time-domain filter, coupled to the filter coefficient selection unit, controllable by the time-domain filter coefficients, and arranged to filter the time-domain audio signal (Zhou [0021] FIG. 1 is an example block diagram of an adaptive filter 100 that includes a frequency domain coefficient adaptation block 102 that dynamically adjusts stability control parameters (e.g., stability conditional number (SCN), noise floor (NF)) based on one or more input signals to the adaptive filter 100 in accordance with embodiments of the present disclosure. The adaptive filter 100 includes a time domain filter W(z) that receives an input signal x(n) and time domain filter coefficients 124 from the frequency domain adaptation block 102. For each time frame n, the time domain filter W(z) applies the time domain filter coefficients 124 to the input signal x(n) to produce an output signal y(n)).
Zhou teaches an audio processing method using noise reduction and time domain filter coefficients, however Zhou does not teach
determine a noise reduction “gain” according to the frequency-domain audio signal
a filter coefficient selection unit, coupled to the noise analysis unit and the filter coefficient storage unit, arranged to select at least one set of time-domain filter coefficients from the plurality sets of predetermined time-domain filter coefficients according to the noise reduction gain; 
arranged to store a plurality set of “predetermined” time-domain filter coefficients
controllable by the “at least one selected set of” time-domain filter coefficients.
Sun teaches
determine a noise reduction “gain” according to the frequency-domain audio signal (Sun [0002] An acoustic noise reduction system typically includes a noise estimator and a gain calculation module to determine a set of noise reduction gains that are determined, for example, on a set of frequency bands, and applied to the (noisy) input audio signal after transformation to the frequency domain and banding to the set of frequency bands to attenuate noise components).
Sun is considered to be analogous to the claimed invention because it is in the same field of signal processing of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Sun to allow for determining noise reduction gains based on frequencies. Doing so would allow for post-processing the gains to improve the quality of the output.
Zhou in view of Sun does not teach
“a filter coefficient selection unit,” coupled to the noise analysis unit and the filter coefficient storage unit, “arranged to select at least one set of time-domain filter coefficients from the plurality sets of predetermined time-domain filter coefficients” according to the noise reduction gain; 
arranged to store a plurality set of “predetermined” time-domain filter coefficients
controllable by the “at least one selected set of” time-domain filter coefficients.
Matsui teaches
a filter coefficient selection unit, arranged to select at least one set of time-domain filter coefficients from the plurality sets of predetermined time-domain filter coefficients (Matsui [0111] In other words, in the variation example according to the third exemplary embodiment, the plurality of time domain equalization filter coefficients are predetermined to each one or one among the first coefficient setting unit 321, the second coefficient setting unit 322, the third coefficient setting unit 323 and the fourth coefficient setting unit 324); 
a plurality set of “predetermined” time-domain filter coefficients (Matsui [0111] In other words, in the variation example according to the third exemplary embodiment, the plurality of time domain equalization filter coefficients are predetermined to each one or one among the first coefficient setting unit 321, the second coefficient setting unit 322, the third coefficient setting unit 323 and the fourth coefficient setting unit 324)
the at least one selected set of time-domain filter coefficients (Matsui [0111] In other words, in the variation example according to the third exemplary embodiment, the plurality of time domain equalization filter coefficients are predetermined to each one or one among the first coefficient setting unit 321, the second coefficient setting unit 322, the third coefficient setting unit 323 and the fourth coefficient setting unit 324).
Matsui is considered to be analogous to the claimed invention because it is in the same field of digital signal processing using Fourier transforms involving filter coefficients. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou in view of Sun further in view of Matsui to allow for using predetermined time domain filter coefficients. Doing so would allow for improved sensitivity degradation by digitally correcting the signal waveform distorted by the analog waveform degradation factor.

Regarding claim 9, Zhou in view of Sun in view of Matsui teaches the audio processing apparatus of claim 8.
Zhou teaches
wherein the noise analysis unit comprises: 
a noise floor estimation unit, coupled to the Fourier transform unit, arranged to estimating a noise floor of the frequency-domain audio signal (Zhou [0021] FIG. 1 is an example block diagram of an adaptive filter 100 that includes a frequency domain coefficient adaptation block 102 that dynamically adjusts stability control parameters (e.g., stability conditional number (SCN), noise floor (NF)) based on one or more input signals to the adaptive filter 100 in accordance with embodiments of the present disclosure); 
and a noise reduction gain calculation unit, coupled to the noise floor estimation unit, arranged to calculate the noise reduction according to the noise floor (Zhou [0010] The noise floor may be dynamically adjusted based on a peak magnitude among the frequency domain signals of the frequency bins. The noise floor may be employed only above a threshold frequency. The adaptive filter may be used in an active noise cancellation system to generate an anti-noise signal or to model an electro-acoustic path of an audio device).
Zhou teaches noise reduction, however Zhou does not teach
and calculate the noise reduction “gain”.
Sun teaches
and calculate the noise reduction “gain” (Sun [0002] An acoustic noise reduction system typically includes a noise estimator and a gain calculation module to determine a set of noise reduction gains that are determined, for example, on a set of frequency bands, and applied to the (noisy) input audio signal after transformation to the frequency domain and banding to the set of frequency bands to attenuate noise components).
Sun is considered to be analogous to the claimed invention because it is in the same field of signal processing of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Sun to allow for determining noise reduction gains. Doing so would allow for post-processing the gains to improve the quality of the output.

Regarding claim 10, Zhou in view of Sun in view of Matsui teaches the audio processing apparatus of claim 8.
Zhou does not specifically teach, however Sun teaches 
wherein the Fourier transform unit is arranged to perform a short-time Fourier transform (STFT) on the time-domain audio signal to obtain the frequency-domain audio signal (Sun [0181] While in one embodiment, the short time Fourier transform (STFT) is used to obtain the frequency bands, the invention is not limited to the STFT).
Sun is considered to be analogous to the claimed invention because it is in the same field of signal processing of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Sun to allow for using short time Fourier transforms. Doing so would allow for post-processing the gains to improve the quality of the output.

Regarding claim 11, Zhou in view of Sun in view of Matsui teaches the audio processing apparatus of claim 8.
Zhou in view of Sun in view of Matsui teaches the plurality of predetermined time domain filter coefficients and selecting one set according to the noise reduction gain, however Zhou does not teach 
further comprising: 
“a frequency determination unit,” coupled to the noise reduction gain calculation unit, “arranged to determine a maximum frequency according to a frequency” allows the noise reduction gain “to be greater than a predetermined threshold,” 
wherein the filter coefficient selection unit is arranged to select the at least one set of time-domain filter coefficients from the plurality sets of predetermined time-domain filter coefficients “according to the maximum frequency.”
Sun teaches
a frequency determination unit, arranged to determine a maximum frequency according to a frequency allows the noise reduction gain to be greater than a predetermined threshold (Sun [0052] Some embodiments include in step 313 ensuring that the gains do not fall below a predefined minimum, which may be frequency band dependent; [0056] While not included in all embodiments, in some embodiments the post-processor 121 includes a minimum gain processor 303 that carries out step 313 to ensure the gains do not fall below a predefined minimum gain value. In some embodiments, the minimum gain processor ensures minimum values in a frequency-band dependent manner); 
according to the maximum frequency (Sun [0052] Some embodiments include in step 313 ensuring that the gains do not fall below a predefined minimum, which may be frequency band dependent; [0056] While not included in all embodiments, in some embodiments the post-processor 121 includes a minimum gain processor 303 that carries out step 313 to ensure the gains do not fall below a predefined minimum gain value. In some embodiments, the minimum gain processor ensures minimum values in a frequency-band dependent manner).
Sun is considered to be analogous to the claimed invention because it is in the same field of signal processing of audio signals. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou in view of Sun to allow for ensuring the gains do not fall below a minimum depending on frequency. Doing so would allow for post-processing the gains to improve the quality of the output.


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Sun in view of Matsui in further view of Chen et al. (US Patent Pub. No. 2014/0213919), hereinafter Chen.

Regarding claim 5, Zhou in view of Sun in view of Matsui teaches the audio processing method of claim 4.
Zhou in view of Sun in view of Matsui teaches the plurality of predetermined time domain filter coefficients and selecting one set according to a frequency, however Zhou in view of Sun in view of Matsui does not teach
wherein the step of selecting the at least one set of time domain filter coefficients according to the maximum frequency comprises: 
“performing a frequency averaging calculation and/or a frequency shifting calculation” according to the maximum frequency “to obtain an adjusted maximum frequency;“
and selecting the at least one set of time-domain filter coefficients from the plurality sets of predetermined time-domain filter coefficients according to the “adjusted maximum frequency.”
Chen teaches
performing a frequency averaging calculation (Chen [0047] The frequency tracker 440 detects an average frequency of the first signal stream 302 according to the frequency information 304, and determines whether the average frequency is within a variation range during a first time interval. For example, the variation range is 300 ppm, and the first time interval can be any value, though the invention is not limited thereto. If the average frequency is within the variation range during the first time interval, the frequency tracker 440 sets the average frequency to be the transmission frequency of the first signal stream 302)
and/or a frequency shifting calculation (Chen [0042] The reception circuit 310 obtains a frequency shift quantity of the first signal stream 302 relative to the transmission frequency. For example, the reception circuit 310 continuously receives the first signal stream 302, and calculates a difference between the frequency and the transmission frequency of the first signal stream 302 at a certain time point to generate the frequency shift quantity)
to obtain an adjusted maximum frequency (Chen [0047] The frequency tracker 440 detects an average frequency of the first signal stream 302 according to the frequency information 304, and determines whether the average frequency is within a variation range during a first time interval. For example, the variation range is 300 ppm, and the first time interval can be any value, though the invention is not limited thereto. If the average frequency is within the variation range during the first time interval, the frequency tracker 440 sets the average frequency to be the transmission frequency of the first signal stream 302);
adjusted maximum frequency (Chen [0047] The frequency tracker 440 detects an average frequency of the first signal stream 302 according to the frequency information 304, and determines whether the average frequency is within a variation range during a first time interval. For example, the variation range is 300 ppm, and the first time interval can be any value, though the invention is not limited thereto. If the average frequency is within the variation range during the first time interval, the frequency tracker 440 sets the average frequency to be the transmission frequency of the first signal stream 302).
Chen is considered to be analogous to the claimed invention because it is in the same field of signal processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Chen to allow for ensuring the gains do not fall below a minimum depending on frequency. Doing so would allow for using a connector without a crystal oscillator while still being capable of generating an output signal which complies with a specific standard.
Regarding claim 12, Zhou in view of Sun in view of Matsui teaches the audio processing apparatus of claim 11.
Zhou in view of Sun in view of Matsui teaches the plurality of predetermined time domain filter coefficients and selecting one set according to a frequency, however Zhou in view of Sun in view of Matsui does not teach
wherein the frequency determination unit is arranged to “perform a frequency averaging calculation and/or a frequency shifting calculation” according to the maximum frequency “to obtain an adjusted maximum frequency,”
wherein the filter coefficient selection unit is arranged to select the at least one set of time-domain filter coefficients from the plurality sets of predetermined time-domain filter coefficients “according to the adjusted maximum frequency.”
Chen teaches
performing a frequency averaging calculation (Chen [0047] The frequency tracker 440 detects an average frequency of the first signal stream 302 according to the frequency information 304, and determines whether the average frequency is within a variation range during a first time interval. For example, the variation range is 300 ppm, and the first time interval can be any value, though the invention is not limited thereto. If the average frequency is within the variation range during the first time interval, the frequency tracker 440 sets the average frequency to be the transmission frequency of the first signal stream 302)
and/or a frequency shifting calculation (Chen [0042] The reception circuit 310 obtains a frequency shift quantity of the first signal stream 302 relative to the transmission frequency. For example, the reception circuit 310 continuously receives the first signal stream 302, and calculates a difference between the frequency and the transmission frequency of the first signal stream 302 at a certain time point to generate the frequency shift quantity)
to obtain an adjusted maximum frequency (Chen [0047] The frequency tracker 440 detects an average frequency of the first signal stream 302 according to the frequency information 304, and determines whether the average frequency is within a variation range during a first time interval. For example, the variation range is 300 ppm, and the first time interval can be any value, though the invention is not limited thereto. If the average frequency is within the variation range during the first time interval, the frequency tracker 440 sets the average frequency to be the transmission frequency of the first signal stream 302);
adjusted maximum frequency (Chen [0047] The frequency tracker 440 detects an average frequency of the first signal stream 302 according to the frequency information 304, and determines whether the average frequency is within a variation range during a first time interval. For example, the variation range is 300 ppm, and the first time interval can be any value, though the invention is not limited thereto. If the average frequency is within the variation range during the first time interval, the frequency tracker 440 sets the average frequency to be the transmission frequency of the first signal stream 302).
Chen is considered to be analogous to the claimed invention because it is in the same field of signal processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Chen to allow for ensuring the gains do not fall below a minimum depending on frequency. Doing so would allow for using a connector without a crystal oscillator while still being capable of generating an output signal which complies with a specific standard.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Sun in view of Matsui in further view of Long et al. (US Patent Pub. No. 2006/0269016), hereinafter Long.

Regarding claim 6, Zhou in view of Sun in view of Matsui teaches the audio processing method of claim 1.
Zhou teaches time domain filter coefficients and configuring the filter, however Zhou does not teach
further comprising: 
according to a first set of time-domain filter coefficients selected from the plurality sets of predetermined time-domain filter coefficients at a first time point and a second set of time-domain filter coefficients selected from the plurality sets of predetermined time-domain filter coefficients at a second time point, obtaining one or more third sets of time-domain filter coefficients by interpolation; 
and during a period of time, configuring the time-domain filter sequentially according to “the first set of time-domain filter coefficients, the one or more third sets of time-domain filter coefficients, and the second set of time-domain filter coefficients.”
Long teaches
according to a first set of time-domain filter coefficients selected from the plurality sets of predetermined time-domain filter coefficients at a first time point and a second set of time-domain filter coefficients selected from the plurality sets of predetermined time-domain filter coefficients at a second time point, obtaining one or more third sets of time-domain filter coefficients by interpolation (Long [0042] Step (1): Use the current interpolation filters to perform interpolation at the continual pilot tones. Suppose there are P continual pilot tones at sub-carriers k.sub.1, k.sub.2, . . . k.sub.P. At each continual pilot tone k.sub.i (i=1,2, . . . P) (or a subset of the continual pilot tones), in every symbol (or a subset of symbols), the interpolation is performed using the current sets of interpolation filter coefficients. For DVB-T/DVB-H, there are three sets of time-domain interpolation filter coefficients. These three filters estimate H(4m+1,ki), H(4m+2,ki), H(4m+3,ki), respectively, using H(4(m-M1+1),ki), H(4(m-M1+2),ki), . . . H(4(m-1),ki), H(4m,ki), H(4(m+1),ki), . . . H(4(m+M2),ki), with M1 past and M2 future values of H. At the continual pilot tones, at symbol n, three interpolation filters are run to get three estimates of H(n,ki): H1(n,ki)=.SIGMA.W1(n-1,m)H(n-1+4m,ki)(m=-M1+1,-M1+2, . . . -1,0,1, . . . M2) H2(n,ki)=.SIGMA.W2(n-1,m)H(n-2+4m,ki)(m=-M1+1 -M1+2, . . . -1,0,1, . . . M2) H3(n,ki)=.SIGMA.W3(n-1,m)H(n-3+4m,ki)(m=-M1+1,-M1+2, . . . -1,0,1, . . . M2)); 
the first set of time-domain filter coefficients, the one or more third sets of time-domain filter coefficients, and the second set of time-domain filter coefficients (Long [0042] Step (1): Use the current interpolation filters to perform interpolation at the continual pilot tones. Suppose there are P continual pilot tones at sub-carriers k.sub.1, k.sub.2, . . . k.sub.P. At each continual pilot tone k.sub.i (i=1,2, . . . P) (or a subset of the continual pilot tones), in every symbol (or a subset of symbols), the interpolation is performed using the current sets of interpolation filter coefficients. For DVB-T/DVB-H, there are three sets of time-domain interpolation filter coefficients. These three filters estimate H(4m+1,ki), H(4m+2,ki), H(4m+3,ki), respectively, using H(4(m-M1+1),ki), H(4(m-M1+2),ki), . . . H(4(m-1),ki), H(4m,ki), H(4(m+1),ki), . . . H(4(m+M2),ki), with M1 past and M2 future values of H. At the continual pilot tones, at symbol n, three interpolation filters are run to get three estimates of H(n,ki): H1(n,ki)=.SIGMA.W1(n-1,m)H(n-1+4m,ki)(m=-M1+1,-M1+2, . . . -1,0,1, . . . M2) H2(n,ki)=.SIGMA.W2(n-1,m)H(n-2+4m,ki)(m=-M1+1 -M1+2, . . . -1,0,1, . . . M2) H3(n,ki)=.SIGMA.W3(n-1,m)H(n-3+4m,ki)(m=-M1+1,-M1+2, . . . -1,0,1, . . . M2)).
Long is considered to be analogous to the claimed invention because it is in the same field of signal processing in the frequency domain using Fourier transforms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Long to allow for interpolation of the time domain filter coefficients. Doing so would allow for improving the performance, shortening the filter span, and allowing asymmetric distribution of filter taps.
Regarding claim 13, Zhou in view of Sun in view of Matsui teaches the audio processing apparatus of claim 8.
Zhou teaches time domain filter coefficients and configuring the filter, however Zhou does not teach
further comprising: 
a filter coefficient interpolation unit, coupled to the filter coefficient selection unit, arranged to obtain one or more third sets of time-domain filter coefficients by interpolation according to a first set of time-domain filter coefficients selected from the plurality sets of predetermined time-domain filter coefficients at a first time point and a second set of time-domain filter coefficients selected from the plurality sets of predetermined time-domain filter coefficients; 
wherein the time-domain filter is configured sequentially according to “the first set of time-domain filter coefficients, the one or more sets of third set of time-domain filter coefficients, and the second set of time-domain filter coefficients during a period of time.”
Long teaches
a filter coefficient interpolation unit, coupled to the filter coefficient selection unit, arranged to obtain one or more third sets of time-domain filter coefficients by interpolation according to a first set of time-domain filter coefficients selected from the plurality sets of predetermined time-domain filter coefficients at a first time point and a second set of time-domain filter coefficients selected from the plurality sets of predetermined time-domain filter coefficients (Long [0042] Step (1): Use the current interpolation filters to perform interpolation at the continual pilot tones. Suppose there are P continual pilot tones at sub-carriers k.sub.1, k.sub.2, . . . k.sub.P. At each continual pilot tone k.sub.i (i=1,2, . . . P) (or a subset of the continual pilot tones), in every symbol (or a subset of symbols), the interpolation is performed using the current sets of interpolation filter coefficients. For DVB-T/DVB-H, there are three sets of time-domain interpolation filter coefficients. These three filters estimate H(4m+1,ki), H(4m+2,ki), H(4m+3,ki), respectively, using H(4(m-M1+1),ki), H(4(m-M1+2),ki), . . . H(4(m-1),ki), H(4m,ki), H(4(m+1),ki), . . . H(4(m+M2),ki), with M1 past and M2 future values of H. At the continual pilot tones, at symbol n, three interpolation filters are run to get three estimates of H(n,ki): H1(n,ki)=.SIGMA.W1(n-1,m)H(n-1+4m,ki)(m=-M1+1,-M1+2, . . . -1,0,1, . . . M2) H2(n,ki)=.SIGMA.W2(n-1,m)H(n-2+4m,ki)(m=-M1+1 -M1+2, . . . -1,0,1, . . . M2) H3(n,ki)=.SIGMA.W3(n-1,m)H(n-3+4m,ki)(m=-M1+1,-M1+2, . . . -1,0,1, . . . M2)); 
the first set of time-domain filter coefficients, the one or more sets of third set of time-domain filter coefficients, and the second set of time-domain filter coefficients during a period of time (Long [0042] Step (1): Use the current interpolation filters to perform interpolation at the continual pilot tones. Suppose there are P continual pilot tones at sub-carriers k.sub.1, k.sub.2, . . . k.sub.P. At each continual pilot tone k.sub.i (i=1,2, . . . P) (or a subset of the continual pilot tones), in every symbol (or a subset of symbols), the interpolation is performed using the current sets of interpolation filter coefficients. For DVB-T/DVB-H, there are three sets of time-domain interpolation filter coefficients. These three filters estimate H(4m+1,ki), H(4m+2,ki), H(4m+3,ki), respectively, using H(4(m-M1+1),ki), H(4(m-M1+2),ki), . . . H(4(m-1),ki), H(4m,ki), H(4(m+1),ki), . . . H(4(m+M2),ki), with M1 past and M2 future values of H. At the continual pilot tones, at symbol n, three interpolation filters are run to get three estimates of H(n,ki): H1(n,ki)=.SIGMA.W1(n-1,m)H(n-1+4m,ki)(m=-M1+1,-M1+2, . . . -1,0,1, . . . M2) H2(n,ki)=.SIGMA.W2(n-1,m)H(n-2+4m,ki)(m=-M1+1 -M1+2, . . . -1,0,1, . . . M2) H3(n,ki)=.SIGMA.W3(n-1,m)H(n-3+4m,ki)(m=-M1+1,-M1+2, . . . -1,0,1, . . . M2)).
Long is considered to be analogous to the claimed invention because it is in the same field of signal processing in the frequency domain using Fourier transforms. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Long to allow for interpolation of the time domain filter coefficients. Doing so would allow for improving the performance, shortening the filter span, and allowing asymmetric distribution of filter taps.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Sun in view of Matsui in further view of Seldess (US Patent Pub. No. 2019/0020966).

Regarding claim 7, Zhou in view of Sun in view of Matsui teaches the audio processing method of claim 1.
Zhou in view of Matsui teaches the plurality of predetermined time domain filter coefficients and configuring the filter, however Zhou in view of Matsui does not teach
wherein the plurality sets of predetermined time-domain filter coefficients can configure the time-domain filter as “a high-shelving filter, a low-shelving filter, or a band-pass filter.”
Seldess teaches
a high-shelving filter, a low-shelving filter, or a band-pass filter (Seldess [0064] The subband filters can include various combinations of peak filters, notch filters, low pass filters, high pass filters, low shelf filters, high shelf filters, bandpass filters, bandstop filters, and/or all pass filters).
Seldess is considered to be analogous to the claimed invention because it is in the same field of audio signal processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Seldess to allow for various combinations of filters. Doing so would allow for a spatial audio processing method which enhances an audio signal.
Regarding claim 14, Zhou in view of Sun in view of Matsui teaches the audio processing apparatus of claim 8.
Zhou in view of Matsui teaches the plurality of predetermined time domain filter coefficients and configuring the filter, however Zhou in view of Matsui does not teach
wherein the plurality sets of predetermined time-domain filter coefficients can configure the time-domain filter as “a high-shelving filter, a low-shelving filter, or a band-pass filter.”
Seldess teaches
a high-shelving filter, a low-shelving filter, or a band-pass filter (Seldess [0064] The subband filters can include various combinations of peak filters, notch filters, low pass filters, high pass filters, low shelf filters, high shelf filters, bandpass filters, bandstop filters, and/or all pass filters).
Seldess is considered to be analogous to the claimed invention because it is in the same field of audio signal processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhou further in view of Seldess to allow for various combinations of filters. Doing so would allow for a spatial audio processing method which enhances an audio signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657